Citation Nr: 0524773	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service form March 1964 to March 
1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Reno, Nevada, VA Regional Office (RO).   

This case has previously come before the Board.  In January 
2005, the Board remanded the matter to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDING OF FACT

PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred as a result of active service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. §1154 (West 2004); 38 C.F.R. 
§ 3.304(f) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein granted.  

In this case, the record establishes, to include the October 
2003 VA opinion, a current diagnosis of PTSD and a medical 
nexus opinion linking such to the veteran's report of having 
had a friend change duty for him, and who was ultimately 
killed during that duty.  Service connection for PTSD 
requires a link between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  

The veteran has recited stressors, to include having a 
friend, F. M., switch orders with him during service and the 
friend having been killed during that duty in April 1967.  
The veteran testified that he and F. M. met at service 
entrance and were both stationed in the Philippines.  
Transcript at 8-9 (2004).  Service personnel records reflect 
that the veteran and F. M. served together at Clark Air Force 
Base.  From March 1966 to September 1966, the veteran and F. 
M. served at Clark Air Force Base and both were assigned to 
the 6200 OMS, PI (PACAF) had both had an AFSC (Air Force 
Specialty Code) of aircraft turboprop mechanic.  In September 
1966, F. M. was assigned to the 773 TCS at Clark Air Force 
Base, and in November 1996, the veteran was assigned to the 
29 Troop Carrier squadron at Clark Air Force Base.  The 
veteran testified that during this time, he had his wife with 
him because she was pregnant.  Id. at 9.  He stated that in 
the beginning of April, he received temporary duty orders to 
go to Vietnam and that F. M. took his orders so that he could 
be home for his baby's birth, and that he had planned on 
taking F. M.'s orders sometime in the future.  Id.  Service 
records reflect that in March 1967 F. M. was assigned 
temporary duty and, in April 1967, was killed in action in 
South Vietnam.  

Based on the evidence, to include the service records and the 
veteran's credible testimony, the Board finds that the 
stressor upon which the examiner has diagnosed PTSD has been 
sufficiently corroborated.  Not only did the veteran and F. 
M. initially serve together in the same unit for about six 
months at Clark Air Force Base with the same AFSC, but also, 
the separate units to which they were later reassigned were 
co-located at Clark Air Force Base, and again, they both had 
the same AFSC.  Thus, while the evidence does not explicitly 
show that the veteran and F. M. were friends or that F. M.'s 
duty assignment resulting in his death in April 1967 was 
originally assigned to the veteran, such can be accepted from 
the whole of the evidence, including this veteran's sworn, 
credible testimony.  Thus, the Board finds there is a 
diagnosis of PTSD based on a verified in-service stressor.  

The Board finds the evidence is in favor of the claim.  
Therefore, the claim of entitlement to service connection for 
PTSD is granted.


ORDER

Service connection for PTSD is granted.  


____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


